DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8, 14-17, 19-20 in the reply filed on 01/26/2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In independent claims 1, 14 and 20, such as lines 12-13 of claim 1, “… that do not have corresponding users accounts without identifying the user accounts…” appears to be redundant and confusing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 14-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyubimov et al. (US2019/0384954) in view of Cronkright et al. (US2018/0205725).
To claim 1, Lyubimov teach a method comprising: 
identifying an image of a plurality of physical items having scannable codes (paragraphs 0004-0006); 
generating, using a convolutional neural network, a plurality of physical item identifiers from the scannable codes in the image (Fig. 3, paragraphs 0045-0050); 
determining, via a request to a network server (Fig. 1 and related disclosure, processing through network servers which makes request inherits in network communications), 
generating a user interface comprising an interactive composite image (paragraph 0041) depicting the scannable codes as arranged in the image (250 of Fig. 2, paragraph 0059).
But, Lyubimov do not expressly disclose one or more of the plurality of physical item identifiers that do not have corresponding user accounts on the network server; the user interface displaying visual elements indicating the one or more of the scannable codes in the composite image that do not have corresponding users accounts without identifying the user accounts; and causing, on a client device, presentation of the user interface.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cronkright into the method of Lyubimov, in order to further processing detail of scanned information by design preference.

To claim 14, Lyubimov and Cronkright teach a system (as explained in response to claim 1 above), wherein one or more processors of a client device; and a memory (inherent to client computer).

To claim 20, Lyubimov and Cronkright teach a machine-readable storage device embodying instructions that, when executed by a device, cause the device to perform operations (as explained in response to claim 1 above).



To claims 2 and 15, Lyubimov and Cronkright teach claims 1 and 14.


To claims 3 and 16, Lyubimov and Cronkright teach claims 1 and 14.
Lyubimov and Cronkright teach further comprising: receiving, through the user interface (paragraphs 0144, 0117, 0124, 0139, 0158 of Cronkright, GUI), one or more selections of the scannable codes (paragraphs 0143-0144 of Cronkright) in the interactive composite image that do not have a corresponding network account on the network server; storing, in a database, a flag status for each of the one or more selected scannable codes, the flag status indicating that corresponding network accounts do not exist for the physical item identifiers of the selected scannable codes (paragraphs 0128-0130, 0136-0137, 0151, 0155, 0176, 0183 of Cronkright, UAF flag is applied to show whether verification of scannable barcode data pass matching, which would have been obvious to one of ordinary skill in the art to incorporate into the method of Lyubimov for status indication).

To claim 7, Lyubimov and Cronkright teach claim 1.
Lyubimov and Cronkright teach wherein the user accounts have user account identifiers, and wherein the user interface does not display the user account identifiers (Figs. 7A-K of Cronkright, obvious in different scenarios, such as user accounts do not exist, or at least one of interface page do not display user account identifiers).

To claim 8, Lyubimov and Cronkright teach claim 1.
.



Claims 4-6, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyubimov et al. (US2019/0384954) in view of Cronkright et al. (US2018/0205725) and Bernard et al. (US2018/0341747).
To claims 4 and 17, Lyubimov and Cronkright teach claims 1 and 14.
But, Lyubimov and Cronkright do not expressly disclose further comprising: in response to determining whether each of the plurality of physical item identifiers has a network account identifier that is not accessible on the client device, automatically uploading batch data indicating one or more physical item identifiers that have network accounts on the network server.
	Bernard teach an image annotator system comprising: in response to determining whether each of the plurality of physical item identifiers has a network account identifier that is not accessible on the client device (paragraphs 0056, 0075-0076, data require classification and user profile correspondence determination, wherein only identified ), automatically uploading batch data indicating one or more physical item identifiers that have network accounts on the network 

To claim 5, Lyubimov, Cronkright and Bernard teach claim 4.
Lyubimov, Cronkright and Bernard teach wherein the batch data comprises physical item identifiers and metadata indicating which of the physical item identifiers have corresponding network accounts (paragraphs 0052-0053 of Bernard).

To claims 6 and 19, Lyubimov and Cronkright teach claims 2 and 15.
Cronkright teach interfacing entry fields on user account (paragraphs 0121, 0199), but Lyubimov and Cronkright do not expressly disclose wherein the data accessed about the physical item identifier comprises a network link configured to populate one or more fields in the user interface, the one or more fields comprising a physical item identifier field.
	Bernard teach an image annotator system having the data accessed about the physical item identifier comprises a network link configured to populate one or more fields in the user interface, the one or more fields comprising a physical item identifier field (Figs. 8A-Y, paragraphs 0048, 0063, 0076, 0122, 0142), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and system of Lyubimov and Cronkright, in order to implement annotation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669